

116 S1877 RS: Government Shutdown Accountability Act
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 304116th CONGRESS1st SessionS. 1877[Report No. 116–158]IN THE SENATE OF THE UNITED STATESJune 18, 2019Mr. Lankford (for himself, Ms. Hassan, Mr. Johnson, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 12, 2019Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish procedures and consequences in the event of a failure to complete regular
			 appropriations.
	
 1.Short titleThis Act may be cited as the Government Shutdown Accountability Act.
 2.DefinitionsIn this Act— (1)the term covered officer or employee means—
 (A)an officer or employee of the Office of Management and Budget; (B)an individual serving in a position on level I of the Executive Schedule under section 5312 of title 5, United States Code;
 (C)a Member of Congress; or (D)an employee of the personal office of a Member of Congress, a committee of either House of Congress, or a joint committee of Congress;
 (2)the term emergency legislation means legislation— (A)providing assistance for an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (B)directly addressing a national emergency declared by the President under title II of the National Emergencies Act (50 U.S.C. 1621 et seq.); or
 (C)that, if not enacted, would be inimical to the national security of the United States; (3)the term Government shutdown means a lapse in appropriations for 1 or more Federal agencies or departments as a result of a failure to enact a regular appropriations bill or continuing resolution;
 (4)the term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code; and (5)the term National Capital region has the meaning given that term in section 8702 of title 40, United States Code.
			3.Designating certain FEHBP-related services as excepted services under the Anti-Deficiency Act
 (a)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:  (i)In the event of a lapse in appropriations, the Director of the Office of Personnel Management shall designate any officer or employee who performs services relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled due to a qualifying life event, as an excepted employee (as defined in section 1341(c) of title 31)..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.
			4.Employment during a Government shutdown
			(a)Outside employment permitted
 (1)In generalNotwithstanding any other law, rule, or regulation, and subject to paragraph (3), during any lapse in appropriations beginning on or after December 22, 2018, any Federal employee of an agency with respect to which appropriations have lapsed and who is furloughed or excepted from furlough and working without pay may, during such lapse, seek and obtain employment outside the Federal Government.
 (2)Prior approval not requiredAn employee subject to this subsection may seek and obtain such employment without prior approval from the employee’s employing agency.
 (3)LimitationsThis subsection shall not be construed to waive any restrictions or requirement with respect to conflicts of interest, including section 208 of title 18, United States Code, or part 2635 of title 5, Code of Federal Regulations.
 (b)BackpayAny compensation received by an employee by operation of subsection (a) shall not be taken into account for purposes of determining the amount of backpay such employee is entitled to under section 1341(c) of title 31, United States Code.
			5.Limits on travel expenditures
			(a)Limits on official travel
 (1)LimitationExcept as provided in paragraph (2), during a Government shutdown no amounts may be obligated or expended for official travel by a covered officer or employee.
				(2)Exceptions
 (A)Return to DCIf a covered officer or employee is away from the seat of Government on the date on which a Government shutdown begins, funds may be obligated and expended for official travel by the covered officer or employee to return to the seat of Government.
 (B)Travel in National Capital regionDuring a Government shutdown, amounts may be obligated and expended for official travel by a covered officer or employee from one location in the National Capital region to another location in the National Capital region.
 (b)Restriction on use of campaign fundsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended— (1)in subsection (a)(2), by striking for ordinary and inserting except as provided in subsection (d), for ordinary; and
 (2)by adding at the end the following:  (d)Restriction on use of campaign funds for official travel during lapse in appropriations (1)In generalExcept as provided in paragraph (2), during a Government shutdown (as defined in section 2 of the Government Shutdown Accountability Act), a contribution or donation described in subsection (a) may not be obligated or expended for travel in connection with duties of the individual as a holder of Federal office.
 (2)Return to DCIf the individual is away from the seat of Government on the date on which a Government shutdown (as so defined) begins, a contribution or donation described in subsection (a) may be obligated and expended for travel by the individual to return to the seat of Government..
				6.Procedures in the Senate and House of Representatives
 (a)In generalDuring a Government shutdown, in the Senate and the House of Representatives—
 (1)it shall not be in order to move to proceed to any matter except for— (A)a measure making appropriations for the fiscal year during which the Government shutdown begins;
 (B)emergency legislation; or (C)a motion relating to determining or obtaining the presence of a quorum;
 (2)it shall not be in order to move to recess or adjourn for a period of more than 23 hours; and (3)at noon each day, the Presiding Officer shall direct the clerk to determine whether a quorum is present.
 (b)WaiverSubsection (a) may only be waived or suspended upon an affirmative vote of two-thirds of the Members of the applicable House of Congress, duly chosen and sworn.
	
 1.Short titleThis Act may be cited as the Prevent Government Shutdowns Act of 2019.
		2.Automatic
			 continuing appropriations
			(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1311.Automatic continuing
				appropriations
 (a)(1)(A)On and after the first day of each fiscal year, if an appropriation Act for such fiscal year with respect to the account for a program, project, or activity has not been enacted and continuing appropriations are not in effect with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue, at the rate for operations specified in subparagraph (B), the program, project, or activity if funds were provided for the program, project, or activity during the preceding fiscal year.
 (B)(i)Except as provided in clause (ii), the rate for operations specified in this subparagraph with respect to a program, project, or activity is the rate for operations for the preceding fiscal year for the program, project, or activity—
 (I)provided in the corresponding appropriation Act for such preceding fiscal year;
 (II)if the corresponding appropriation bill for such preceding fiscal year was not enacted, provided in the law providing continuing appropriations for such preceding fiscal year; or
 (III)if the corresponding appropriation bill and a law providing continuing appropriations for such preceding fiscal year were not enacted, provided under this section for such preceding fiscal year.
 (ii)For entitlements and other mandatory payments whose budget authority was provided for the previous fiscal year in appropriations Acts, under a law other than this section providing continuing appropriations for such previous year, or under this section, and for activities under the Food and Nutrition Act of 2008, appropriations and funds made available during a fiscal year under this section shall be at the rate necessary to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act.
 (2)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of any lapse in appropriations during such fiscal year and ending with the date on which the applicable regular appropriation bill for such fiscal year is enacted (whether or not such law provides appropriations for such program, project, or activity) or a law making continuing appropriations for the program, project, or activity is enacted, as the case may be.
 (3)Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(1)) and the timetable in section 254(a) of such Act (2 U.S.C. 904(a)), for any fiscal year for which appropriations and funds are made available under this section, the final sequestration report for such fiscal year pursuant to section 254(f)(1) of such Act (2 U.S.C. 904(f)(1)) and any order for such fiscal year pursuant to section 254(f)(5) of such Act (2 U.S.C. 901(f)(5)) shall be issued—
 (A)for the Congressional Budget Office, 10 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted; and
 (B)for the Office of Management and Budget, 15 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation Act, or a law making continuing appropriations until the end of such fiscal year, for such program, project, or activity is enacted.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
			(b)Clerical
 AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				1311. Automatic continuing
				appropriations..
			3.Timely enactment of regular appropriation Acts
 (a)DefinitionsIn this section— (1)the term covered officer or employee means—
 (A)an officer or employee of the Office of Management and Budget; (B)an individual serving in a position on level I of the Executive Schedule under section 5312 of title 5, United States Code;
 (C)a Member of Congress, as defined in section 2106 of title 5, United States Code; or (D)an employee of the personal office of a Member of Congress, a committee of either House of Congress, or a joint committee of Congress;
 (2)the term covered period means any period on and after the first day of a fiscal year, if all regular appropriation Acts for such fiscal year have not been enacted;
 (3)the term emergency legislation means legislation— (A)providing assistance for an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (B)directly addressing a national emergency declared by the President under title II of the National Emergencies Act (50 U.S.C. 1621 et seq.); or
 (C)that, if not enacted, would be inimical to the national security of the United States; (4)the term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code; and
 (5)the term National Capital Region has the meaning given that term in section 8702 of title 40, United States Code. (b)Limits on travel expenditures (1)Limits on official travel (A)LimitationExcept as provided in subparagraph (B), during a covered period no amounts may be obligated or expended for official travel by a covered officer or employee.
					(B)Exceptions
 (i)Return to DCIf a covered officer or employee is away from the seat of Government on the date on which a covered period begins, funds may be obligated and expended for official travel for a single return trip to the seat of Government by the covered officer or employee.
 (ii)Travel in National Capital RegionDuring a covered period, amounts may be obligated and expended for official travel by a covered officer or employee from one location in the National Capital Region to another location in the National Capital Region.
 (2)Restriction on use of campaign fundsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended— (A)in subsection (a)(2), by striking for ordinary and inserting except as provided in subsection (d), for ordinary; and
 (B)by adding at the end the following:  (d)Restriction on use of campaign funds for official travel during lapse in appropriations (1)In generalExcept as provided in paragraph (2), during a covered period (as defined in section 3 of the Prevent Government Shutdowns Act of 2019), a contribution or donation described in subsection (a) may not be obligated or expended for travel in connection with duties of the individual as a holder of Federal office.
 (2)Return to DCIf the individual is away from the seat of Government on the date on which a covered period (as so defined) begins, a contribution or donation described in subsection (a) may be obligated and expended for travel by the individual to return to the seat of Government..
					(c)Procedures in the Senate and House of Representatives
 (1)In generalDuring a covered period, in the Senate and the House of Representatives—
 (A)it shall not be in order to move to proceed to any matter except for— (i)a measure making appropriations for the fiscal year during which the covered period begins;
 (ii)emergency legislation; or (iii)a motion relating to determining or obtaining the presence of a quorum;
 (B)it shall not be in order to move to recess or adjourn for a period of more than 23 hours; and (C)at noon each day, the Presiding Officer shall direct the clerk to determine whether a quorum is present.
					(2)Waiver
 (A)Limitation on periodIt shall not be in order in the Senate or the House of Representatives to move to waive any provision of paragraph (1) for a period that is longer than 7 days.
 (B)Supermajority voteA provision of paragraph (1) may only be waived or suspended upon an affirmative vote of two-thirds of the Members of the applicable House of Congress, duly chosen and sworn.
					4.Prohibiting paying Members of Congress if automatic continuing appropriations are in effect
 (a)DefinitionsIn this section— (1)the term lapse in normal appropriations means appropriations are in effect for 1 or more Federal agencies or departments under section 1311 of title 31, United States Code, as added by this Act (relating to automatic continuing appropriations);
 (2)the term Member of Congress means an individual serving in a position covered under subparagraph (A), (B), or (C) of section 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(1)); and
 (3)the term payroll administrator, with respect to a House of Congress, means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
					(b)Prohibition
 (1)Holding salaries in escrowIf on any day during a pay period a lapse in normal appropriations is in effect, the payroll administrator of each House of Congress shall—
 (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)the daily rate of pay of the Member of Congress under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during the pay period during which the lapse in normal appropriations is in effect; and
 (B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2).
 (2)Period describedThe period described in this paragraph is the period that— (A)begins on the first day on which the applicable lapse in normal appropriations is in effect; and
 (B)ends on the earlier of— (i)the date on which the applicable lapse in normal appropriations is no longer in effect; or
 (ii)the last day of the Congress during which the applicable lapse in normal appropriations began. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this section.November 12, 2019Reported with an amendment